DETAILED ACTION
	This is a non-final action on the merits.  The U.S. Patent and Trademark Office has received claims 1-20 in application number 16/705,825 filed 12/06/2019.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection - Drawings
	The drawings are objected to because Figs. 1 and 3 contain gray-scale shading and grey type that are almost illegible, in particular at elements 320, 330, 340, and 360.  Additionally, solid black shading is advised against in 
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;
. . . 
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
37 C.F.R. 1.84 Standards for drawings ¶¶ (a), (l)-(m).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-20, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim is indefinite and should be rejected if, after applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).

	Regarding claim(s) 1-10, independent claim 1 recites: 
		a sending blockchain network comprised of a sending blockchain that includes a plurality of blocks, each block including a block header and one or more transaction values associated with an identification request transmitted by the sending blockchain;
	The claim recites the network as comprising a blockchain, where the blockchain is a data structure that is explicitly described in the Specification an element distinct from a network and computing device.  See Spec. at 0015.  (“One or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain.”).  The sending network  of the limitation is recited as comprising a data structure instead of “one or more computing devices.”  This renders the limitation indefinite because the scope of the claim with respect to the recited network and blockchain is unclear.  Therefore independent claim 1 is found indefinite, and claims 1-10 stand rejected under 35 U.S.C. 112(b).
	Claim 1 is found further indefinite for reciting an identification request transmitted by the sending blockchain.  The claim fails to recite a compute node as performing the step of transmitting, and instead recites to the blockchain performing that function.  However, a blockchain is a ledger for data storage:
[0015] Blockchain - A public ledger of all transactions of a blockchain-based currency or other data storage that may, in some case, not be related to financial transactions or other data transactions. One or more computing devices may comprise a blockchain network, which may be configured to process and record transactions as part of a block in the blockchain.
[0017] In an exemplary embodiment, the system 100 can include a sending blockchain network 110 (e.g., blockchain network A) comprised of at least one sending blockchain (e.g., 120), and at least one node that may be a computing system configured to perform functions related to the processing and management of the blockchain, including the generation of blockchain data values, verification of proposed blockchain transactions, verification of digital signatures, generation of new blocks, validation of new blocks, and maintenance of a copy of the blockchain.
[0018] A blockchain, as used herein, can include various types of entities such as banks, financial institutions, or other nodes that at least partially operate on a blockchain.
Spec. at ¶¶ 0015, 0017, 0018.  The data storage cannot perform the recited function of transmitting.  No computing devices are recited as performing the transmitting function.  Therefore independent claim 1 is found further indefinite, and claims 1-10 stand additionally rejected under 35 U.S.C. 112(b).
	Regarding claim(s) 11, 14-20, independent claim 11 recites:
		transmitting an identification request from a sending blockchain to a directory service node, wherein the sending blockchain includes a plurality of blocks, each block including a block header and one or more transaction values associated with the identification request, and the sending blockchain forms a part of a sending blockchain network;
	Similar to system claim 1, method claim 11 recites the network as comprising a blockchain, where the blockchain is a data structure.  Therefore independent claim 11 is found indefinite, and claims 11, 14-20 stand rejected under 35 U.S.C. 112(b).
	Claim 11 is found further indefinite for reciting transmitting an identification request from a sending blockchain to a directory service node.  A data storage cannot perform the step of transmitting data to a device.  Therefore independent claim 11 is found further indefinite, and claims 11, 14-20 stand additionally rejected under 35 U.S.C. 112(b).
	Regarding claim(s) 12 and 13, claims 12 and 13 recite to each depending from a claim that does not exist: The method of claim 1.  However, there is no method claim 1: there is system claim 1 and method claim 11.  Therefore claims 12 and 13 are found indefinite, and stand rejected under 35 U.S.C. 112(b).
	For the purpose of compact prosecution claims 12 and 13 are treated as depending from method claim 11 in the 35 U.S.C. 103 rejection.

Claim Rejections 35 U.S.C. 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 3, 4, 7-11, 13, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by pre-grant publication US 20210243032 A1 (“QIU”).

	Independent claim(s) 1 and 11—the limitations of method claim 11 are presented first, followed by the system claim 1.
	Regarding claim 11, QIU discloses:
11		A method for enabling communication between blockchains on heterogeneous blockchain networks, the method comprising:
[0054] FIG. 1 is a schematic diagram illustrating a cross-chain system, according to an implementation of the present specification. As shown in FIG. 1, the cross-chain system includes a first blockchain network 11, a relay 12, and a second blockchain network 13. . . . For example, the second blockchain network 13 can include a plurality of simplified payment verification (SPV) nodes, and the SPV nodes locally pre-obtain second data (data 2) in the first blockchain network 11, and data 2 is used to verify data 1.
QIU at 0054, Fig. 1 (depicting the devices of the heterogenous blockchain networks).
11.1		transmitting an identification request from a sending blockchain to a directory service node, wherein the sending blockchain includes a plurality of blocks, each block including a block header and one or more transaction values associated with the identification request, and the sending blockchain forms a part of a sending blockchain network;
[0081] Step S502: Receive first data and first location information from the relay, where the first data includes an authenticatable message, and the authenticatable message includes at least the following fields that satisfy a pre-determined protocol: a sending blockchain identifier, a sending account, receiving object information, and message content, where the sending blockchain identifier and the sending account respectively correspond to the following field values: an identifier of the first blockchain network and the first account, the first location information indicates a location of the first data in the sending blockchain network, and the receiving object information corresponds to an identifier of the second system and the at least one object.
QIU at 0081 (disclosing the relay node as the computing device that performs the transmitting function, where the identification request as the “first data” with “authentication message” according to the “pre-determined protocol” and corresponding data fields).  The blockchain includes a plurality of blocks, each block including a block header and one or more transaction values associated with the identification request:
[0091] In an implementation, the first data is a first receipt in a first block in the first blockchain network, the first location information includes a block number of the first block and a receipt number of the first receipt in the first block, the second data related to the first blockchain network includes a block head of each block in the first blockchain network . . . .
QIU at 0091 (disclosing the blockchain where the data stored on the block header is the “second data” associated with the “first data” or identification request); QIU at 0112, Fig. 8 (depicting the relay node transmitting the first data to the blockchain network) (“The relay in this timing diagram corresponds to the relay shown in FIG. 4 and FIG. 5. ”).
Claim Interpretation: (I) The fact that the recited blockchain is modified by the term sending, has no functional weight; it is descriptive and serves as a label because there are no corresponding functions recited.  The term sending blockchain  is equivalent in scope to “blockchain A,” as recited in the present context.  The same interpretation applies to a receiving blockchain as “blockchain B.”  (II) This limitation recites to a “blockchain” that performs the function of transmitting, while simultaneously reciting that the blockchain includes a plurality of blocks and characteristics of the data stored therein—that is, it claims the blockchain as both a device transmitting data and a data structure including data.  A corresponding 35 U.S.C. 112(b) rejection is presented in this action.  In accordance with compact prosecution MPEP 2173.06, prior art is presented to disclose the blockchain  as the computing device performing the transmitting function, and the blockchain data structure with the recited data attributes.
11.2		identifying, via the directory service node, a receiving blockchain that forms part of a receiving blockchain network;
[0122] FIG. 13 illustrates a device 1300 for receiving a cross-chain authenticatable message . . . .The device is disposed in the second system and includes: a receiving unit 131, configured to receive an authenticatable message and a digital signature of the authenticatable message from the relay, where the authenticatable message includes at least the following fields that satisfy a pre-determined protocol: a sending blockchain identifier, a sending account, receiving object information, and message content, where the sending blockchain identifier and the sending account respectively correspond to the following field values: an identifier of the first blockchain network and the first account, and the receiving object information corresponds to an identifier of the second system and the at least one object. . . .
QIU at 0122 (disclosing the directory service node as the device 1300 identifying the receiving blockchain network according to the data fields in the authenticable message); QIU at 0088-089 (disclosing the identifying function performed at the directory service node) (“Step S504: Obtain, based on the identifier of the first blockchain network in the authenticatable message, second data related to the first blockchain network. . . . As such, after the first data is received, the identifier of the first blockchain network can be obtained from the sending blockchain identifier field in the authenticatable message in the first data, so that second data related to the first blockchain network can be obtained locally.”).
11.3		and receiving, at an identity service node, a trust request from the directory service node to determine whether a valid trust certificate is available for the receiving blockchain;
For example, a plurality of verification nodes in the second blockchain network verify an authenticatable message, and second data related to each of other blockchain networks is synchronized to the verification nodes through the relay, where the second data is used to verify the authenticatable message. The verification node and the second data vary with the verification method. For example, when verification is performed by using a simplified payment verification (SPV) method, the verification node is an SPV node, and the second data is a block head of each block in a corresponding blockchain network.
QIU at 0085 (disclosing the identity service node as a verification node “used to verify the authenticable message”).  The authenticable message of QIU is a trust certificate: it is a message whose trust is determined by verifying a public key signature based on information stored in the fields of the authenticable message.
11.4		and enabling communication between the sending blockchain and the receiving blockchain, when the valid trust certificate is determined to be available.  
[0098] In step S508, the authenticatable message is provided to the at least one object based on the receiving object information in the authenticatable message.[0099] As described above, when the receiving object is the second account in the second blockchain network, in an implementation, the second smart contract in the first blockchain network invokes the first smart contract to transfer information to the third smart contract in the second blockchain network, to invoke the third smart contract. In this case, the second account is a contract account of the third smart contract, and the authenticatable message is, for example, a parameter input to the third smart contract.
QIU at 0098-99 (disclosing communication between the second blockchain network and the first blockchain network when the authenticable message, or valid trust certificate, is determined to be available, i.e., provided to an “object” in the second network).
Claim Interpretation: (I) The recitation to enabling is non-functional in that no function or step is positively recited as performed in this limitation; it merely describes that communication is enabled but not that communication occurs, or that any related function of transmitting or receiving.  (II) The claimed method ends—in so far as scope of the claim and what steps are performed—when the identity service node receives the trust request from the directory service node.  The recited clause to determine whether a valid trust certificate is available for the receiving blockchain only describes of an intended use of a function that is to occur—and is not recited as occurring within the scope of the claim— as opposed to positively reciting a function that does occur within the scope of the claimed method.
	Regarding claim 1, QIU discloses:
1	A system for enabling communication between blockchains on heterogeneous blockchain networks, the system comprising:
[0054] FIG. 1 is a schematic diagram illustrating a cross-chain system, according to an implementation of the present specification. As shown in FIG. 1, the cross-chain system includes a first blockchain network 11, a relay 12, and a second blockchain network 13. . . . For example, the second blockchain network 13 can include a plurality of simplified payment verification (SPV) nodes, and the SPV nodes locally pre-obtain second data (data 2) in the first blockchain network 11, and data 2 is used to verify data 1.
QIU at 0054, Fig. 1 (depicting the devices of the system).
1.1		a sending blockchain network comprised of a sending blockchain that includes a plurality of blocks, each block including a block header and one or more transaction values associated with an identification request transmitted by the sending blockchain;
QIU at 0081 (disclosing the relay node as the computing device that performs the transmitting function, where the identification request as the “first data” with “authentication message” according to the “pre-determined protocol” and corresponding data fields); QIU at 0091 (disclosing the blockchain where the data stored on the block header is the “second data” associated with the “first data” or identification request); QIU at 0112, Fig. 8 (depicting the relay node transmitting the first data to the blockchain network) (“The relay in this timing diagram corresponds to the relay shown in FIG. 4 and FIG. 5.”).
1.2		a directory service node configured to receive the identification request from the sending blockchain, and identify a receiving blockchain, which forms part of a receiving blockchain network;
QIU at 0122 (disclosing the directory service node as the device 1300 identifying the receiving blockchain network according to the data fields in the authenticable message); QIU at 0088-089 (disclosing the identifying function performed at the directory service node) (“Step S504: Obtain, based on the identifier of the first blockchain network in the authenticatable message, second data related to the first blockchain network. . . . As such, after the first data is received, the identifier of the first blockchain network can be obtained from the sending blockchain identifier field in the authenticatable message in the first data, so that second data related to the first blockchain network can be obtained locally.”).
1.3		and an identity service node configured to receive a trust request from the directory service node to determine whether a valid trust certificate is available for the receiving blockchain.
QIU at 0085 (disclosing the identity service node as a verification node “used to verify the authenticable message”).  The authenticable message of QIU is a trust certificate: it is a message whose trust is determined by verifying a public key signature based on information stored in the fields of the authenticable message. QIU at 0098-99 (disclosing communication between the second blockchain network and the first blockchain network when the authenticable message, or valid trust certificate, is determined to be available, i.e., provided to an “object” in the second network).
	By this analysis, the disclosure of QIU anticipates independent claims 1 and 11 and claims 1 and 11 stand rejected under 35 U.S.C. 102.

	Regarding claim(s) 3 and 13, QIU discloses: The method of claim 1, wherein
13.1		the identifying the receiving blockchain is based on a preference of the sending blockchain.  
[0089] As described above, the authenticatable message includes the identifier of the first blockchain network. As such, after the first data is received, the identifier of the first blockchain network can be obtained from the sending blockchain identifier field in the authenticatable message in the first data, so that second data related to the first blockchain network can be obtained locally.
QIU at 0089 (the identifying is according to the preference of the second blockchain network, which is to obtain the data locally).
	Therefore claim(s) 3 and 13 are anticipated by QIU.

	Regarding claim(s) 4 and 14, QIU discloses: The method of claim 11, wherein
14.1		the identification request includes one or more of zip code information, pricing information, foreign exchange (fx) information, and unique identifier information of the receiving blockchain.  
[0087] As described above, the first data can be, for example, a receipt with a pre-determined label that is obtained by the relay from a block in the first blockchain network. After receiving the receipt and a location of the receipt, the relay can transfer the receipt and the location of the receipt to the second blockchain network, so that each node in the second blockchain network can obtain the receipt and the location of the receipt, so that an account node or a verification node in the second blockchain network can perform steps S504-S508.
QIU at 0087 (disclosing the receipt as contained at least pricing information, of the one or more recited fields); QIU at 0089 (disclosing the unique identifier); additionally QIU at 0081 (as cited at independent claims 1, 11) (“[T]he authenticatable message includes at least the following fields that satisfy a pre-determined protocol: a sending blockchain identifier, a sending account, receiving object information, and message content . . . .”).
	Therefore claim(s) 4 and 14 are anticipated by QIU.

	Regarding claim(s) 7 and 17, QIU discloses: The method of claim 11, wherein
17.1		the sending blockchain network includes multiple blockchains.  
[0064] The first account can be a user account or a contract account. The first data can be any one of the following types of data in a blockchain network: transaction, receipt, state of a state tree, smart contract memory, and relational database. Such data is stored into the blockchain network after being provided with consensus processing by corresponding nodes. Therefore, the data is consistent and authenticatable on each node. A person skilled in the art understands that a transaction can be sent in the blockchain network, and the previous data through consensus can be stored into the blockchain network. The process is not described in detail here for simplicity.
QIU at 0064 (disclosing each of the multiple nodes of the first and second blockchain networks as including the data stored in the blockchain network, i.e., multiple blockchains).
	Therefore claim(s) 7 and 17, are anticipated by QIU.

	Regarding claim(s) 8 and 18, QIU discloses: The method of claim 11, wherein
18.1		the receiving blockchain network includes multiple blockchains.
QIU at 0064 (as excerpted at claims 7 and 17) (disclosing each of the multiple nodes of the first and second blockchain networks as including the data stored in the blockchain network, i.e., multiple blockchains).
	Therefore claim(s) 8 and 18, are anticipated by QIU.

	Regarding claim(s) 9 and 19, QIU discloses: The method of claim 11, wherein
19.1		the directory service node forms a part of the sending blockchain network or is external to the sending blockchain network.  
The relay is an intermediate component between the first blockchain network and the second blockchain network. The blockchain network can be in a plurality of forms. For example, the relay can be a node in the first blockchain network and the second blockchain network, that is, the relay has an account in the first blockchain network and an account in the second blockchain network; or the relay is a transfer device between the first blockchain network and the second blockchain network, which only transfers data but does not verify the data; or the relay is a trusted node, which verifies data received from the first blockchain network, and after the verification succeeds, sends the data to the second blockchain network; or the relay can be a verification blockchain network, which performs consensus verification on the data received from the first blockchain network, and then sends the data to the second blockchain network.
QIU at 0061 (disclosing an embodiment where the relay is external to the second blockchain network because the relay is itself a component of a verification blockchain network).
	Therefore claim(s) 9 and 19, are anticipated by QIU.

	Regarding claim(s) 10 and 20, QIU discloses: The method of claim 11, wherein
20.1		the identity service node forms a part of the sending blockchain network or is external to the sending blockchain network.
QIU at 0054, Fig. 1 (" For example, the second blockchain network 13 can include a plurality of simplified payment verification (SPV) nodes, and the SPV nodes locally pre-obtain second data (data 2) in the first blockchain network 11, and data 2 is used to verify data 1.").
	Therefore claim(s) 10 and 20, are anticipated by QIU.


Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 2, 5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over QIU in further view of US 20210144012 A1 (“GHANEA”).

	Regarding claim(s) 2 and 12, QIU discloses: the method of claim 1, as presented in the 35 U.S.C. 102(a)(2) rejection with respect to independent claims 1 and 11.
	However, QIU does not explicitly disclose the ensuing dependent limitation:
wherein the identifying the receiving blockchain includes applying one or more machine learning algorithms on the identification request
	GHANEA discloses the limitation of the dependent claims:
12.1		wherein the identifying the receiving blockchain includes applying one or more machine learning algorithms on the identification request.  
[0084] The arrangement of FIG. 11 further includes #a broker 801 as a software, hardware, firmware or combination component adapted to validate the characteristic 812 of the requester 810 to determine if the requester 810 is, or should be, authorized or eligible to request consumption of resources, whether generic resources, specific resources or resources of a particular class or resource. In this regard, the broker 801 includes a validator processing unit 802 as a software, hardware, firmware or combination component adapted to undertake the validation of the characteristic 812 of the requester. Notably the validation by the broker 801 can be independent of any particular resource or class of resource, or can be specific to a particular resource or class of resource whether associated with the broker 801 or requester 810 or identified by the requester 810. Example such validations, by way of example only, include: . . .
GHANEA at 0084 (disclosing a “requester” as a node analogous to the receiving blockchain, where the descriptor receiving (no function of receiving is recited) is analogous to the “consumption of resources” where the consumption of resources is equivalent to receiving resources.).
[0086] [T]he validator 802 being adapted to determine if the requester 810 is associated with one or more particular identities (or classes of identity) with reference to an identity authentication service, such particular identities being predetermined to be authorized or entitled to consume . . . .
GHANEA at 0086 (disclosing “the validator 802” as a node or device that applies a machine learning module to the “classes of identity” associated with the requestor.).
[0106] Thus, in this way, embodiments of the present disclosure provide for the confirmation of authorization or entitlement of the requester 810 to consume the resource 816 in a verifiable manner by way of a blockchain 820 and the plurality of miners 826. The authorization is validated and cannot be repudiated and provides certainty to the resource provider 814 even where the resource provider 814 has no relationship with or knowledge of the requester 810 or requester characteristics. The validation of the characteristics of the requester 810 are encoded in the initial transaction 822 along with a definition of criteria for consumption of the resource 816 that are tested and verified at the point and in the context of consumption of the resource 816.
GHANEA at 0106 (disclosing the requestor and validator in relation to the blockchain network).
	QIU and GHANEA are analogous art in that each involves the establishment of trust of a receiving party by implementing steps for identification of the receiving party and performing a transaction on a blockchain network.  QIU discloses the second blockchain network identifying a first blockchain network with blockchain identifier and verifying an authenticable message.  GHANEA discloses that a message request for resources from a device outside of a “sending” blockchain network can be identified by applying machine learning techniques to the message.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the receiving unit or director node of QIU could be modified to apply the machine learning techniques of GHANEA to identify the “requestor,” because each of QIU and GHANEA disclose devices that verify a received message to determine identity, and the disclosed computer of QIU implement the machine learning software modules of GHANEA, to a predictable result.  
	Therefore claim(s) 2 and 12, are rendered obvious by QIU in view of GHANEA.

	Regarding claim(s) 5 and 15,  discloses: The method of claim 11, 
15.1		wherein the identification request includes information regarding prior communication between the sending blockchain and the receiving blockchain.  
[0115] In the arrangement of FIG. 4 each transaction in a sequence of transactions for the requester's consumption of the resource 416 is adapted to generate a subsequent transaction corresponding to such consumption without recourse to a broker. Thus the initial transaction 422 additionally includes a transaction generator 423 as a software component operable to generate a subsequent transaction 424. The transaction generator 423 is further operable to undertake the secure generation of a new public/private key pair for digitally signing the subsequent transaction 424. Thus the subsequent transaction 424 can be verifiably attributed to the initial transaction 422 by way of the digital signature of the transaction generator 423, and the initial transaction can be verifiably attributed to the authority component 400 by way of the digital signature of the signer 407. Accordingly the progeny of each transaction can be traced back to the authority without a need for a broker.
GHANEA at 0115 (disclosing an initial transaction that generates a digital signature to be used in a subsequent transaction such that the signature and accompanying transaction information are information regarding prior communication.).
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the receiving unit or director node of QIU could be modified to include a prior digital signature from a previous communication, as in  GHANEA, because QIU already discloses receiving identifying information for a digital signature in its authenticable message, and GHANEA discloses the receiving device providing such a signature, such that device of QIU could obtain a digital signature in the authenticable message, from a prior communication, the same as in GHANEA, to a predictable result.
	Therefore claim(s) 5 and 15, are rendered obvious by QIU in view of GHANEA.

	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over QIU (hereinafter “QIU ‘032” in this rejection) in further view of US 20190036711 A1 (“QIU ‘711”).

	Regarding claim(s) 6 and 16, QIU discloses: the method of claim 11, as presented in the 35 U.S.C. 102(a)(2) rejection with respect to independent claims 1 and 11.
	However, QIU does not explicitly disclose the ensuing dependent limitation:
the enabling communication includes continuous data exchange between the sending blockchain and receiving blockchain without a re-verification of the valid trust certificate
	QIU ‘711 discloses the limitation of the dependent claims:
16.1		the enabling communication includes continuous data exchange between the sending blockchain and receiving blockchain without a re-verification of the valid trust certificate.  
[0135] At 1106, based on the first communication request and the accessed certificate validity information, the second node verifies whether the digital certificate of the first node is valid. To verify whether the digital certificate of the first node is valid, the second node may be able to directly read the certificate validity information locally stored in the node without a need to remotely invoke the certificate validity information stored in a certificate authority (CA) center. Verification can include determining whether the first node and its digital certificate are included in a valid certificate list or an invalid certificate list as stored in the local certificate validity information. If the digital certificate of the first node is determined to be valid, method 1100 can continue at 1108. If the digital certificate of the first node is determined to be invalid, method 1100 end, as the digital certificate of the first node cannot be verified as valid.
[0136] At 1108, a determination is made as to whether a communications protocol for inter-nodal communication (for example, between the first and second node) is unidirectional or bidirectional. If the communications protocol requires a unidirectional verification, then method 1100 continues at 1110. If the communications protocol requires a bidirectional verification, method 1100 proceeds to 1112. In the unidirectional verification, the verification of the validity of the digital certificate of the first node is sufficient to establish a communication connection between the second node and the first node. In the bidirectional verification, the first node must also verify the second node before the communication connection can be established.
QIU ‘711 at 0136 (disclosing the “communications protocol for inter-nodal communication” where verifying a certificate of each node is sufficient “to establish a communication connection between the second node and the first node”); QIU ‘711 at 0135 (“Verification can include determining whether the first node and its digital certificate are included in a valid certificate list or an invalid certificate list as stored in the local certificate validity information.”).
	Therefore claim(s) 6 and 16, are rendered obvious by QIU in view of QIU '711.


Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PAVLETIC US 20190295114 A1 
[0087] Non-transactional data 202 and transactional data 204 are received at primary server 108. Primary server 108 then is configured to extract, from the non-transactional data 202 and transactional data 204 features that are used to populate and update the multi-dimensional vectors. [0088] Transactional data 204 is then used to track offers 206 (e.g., redemptions or declines), transactions 208, and stories 210 (e.g., social media postings or information), including comments 212. The actions are tracked against goals 214 associated with the user, as provided by population, comparison, and insight engine 122 in comparison with the user's cohort. The point of sale devices, in some examples, includes cryptocurrency-based solutions, including transactions that are settled on a blockchain and/or distributed ledger technology. Where blockchain or distributed ledger technology is included, a scraping mechanism (e.g., a daemon) may periodically or continuously extract transaction information by automatically traversing the ledgers or blockchains. . . . [0112] Groups of users may be plotted as “constellations”, wherein similarities across multiple dimensions can be analyzed together, the constellations exhibiting clustering behavior through estimations of their user behavior as indicated by the maintained data structures. The clustering behavior, determined, for example, by way of informational distances, can be utilized to generate computer-based predictions of whether a user would be interested in a particular reward or reward program (e.g., as defined by distance to a vector representing the reward). The contribution of different dimensions (e.g., correlation, cross-correlation) is processed by a neural network to determine patterns and trained against actual behavior, such that predictions are tuned over time to correct for an error value between predictions and actual behavior.
OW US 20190327082 A1 
[0093] The AXEL A.I. (artificial intelligence) 220 function is integrated into the AXEL blockchain to support both public chain 205 and private chain 295 capabilities. On the private chain 295 the AXEL A.I 220 function is controlled and managed directly by the user. [0094] Unlike traditional machine learning and artificial intelligence algorithms, the AXEL A.I. 220 function focuses on the private chain 295 to collect and parse information pertaining to the user and their respective transaction history to enhance the user's engagement and experience within the AXEL blockchain. [0095] In one preferred embodiment, the AXEL A.I. 220 function may collect and parse information pertaining to a video stream viewing history that has been created by the user through their viewing transactions within the AXEL blockchain. The user may query the AXEL A.I. 220 function to obtain the subject history of their stream viewing engagement; along with recommendations for other potential streams the user may be interested in viewing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685